Name: Commission Regulation (EC) No 1132/2003 of 27 June 2003 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1132Commission Regulation (EC) No 1132/2003 of 27 June 2003 fixing the corrective amount applicable to the refund on cereals Official Journal L 160 , 28/06/2003 P. 0010 - 0011Commission Regulation (EC) No 1132/2003of 27 June 2003fixing the corrective amount applicable to the refund on cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(8) thereof,Whereas:(1) Article 13(8) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made must be applied on request to exports to be effected during the period of validity of the export licence. In this case, a corrective amount may be applied to the refund.(2) Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), as amended by Regulation (EC) No 1324/2002(5), allows for the fixing of a corrective amount for the products listed in Article 1(1)(c) of Regulation (EEC) No 1766/92. That corrective amount must be calculated taking account of the factors referred to in Article 1 of Regulation (EC) No 1501/95.(3) The world market situation or the specific requirements of certain markets may make it necessary to vary the corrective amount according to destination.(4) The corrective amount must be fixed at the same time as the refund and according to the same procedure; it may be altered in the period between fixings.(5) It follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The corrective amount referred to in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to export refunds fixed in advance except for malt shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 194, 23.7.2002, p. 26.ANNEXto the Commission Regulation of 27 June 2003 fixing the corrective amount applicable to the refund on cereals>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).